DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-23 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-23 have been considered but are moot because the new ground of rejection is necessitated by Applicant’s amendments.
Through multiple phone calls and voicemail messages between 28 April 2021 and 5 May 2021, Examiner Reed recommended an Examiner’s amendment with Applicant’s representative incorporating a dependent claim into the independent claims that Examiner Reed believed, at the time, would place the instant application in condition for allowance. Applicant’s representative noted they would not be able to get in contact with the Applicant about an Examiner’s amendment in a timely manner and recommended providing a Final Office Action indicating Allowable Subject Matter. 
However, during a recent search, Examiner Reed found pertinent prior art that arguably reads on the amended claims. Thus, the discussion regarding the claims previously indicated by the Examiner to potentially be allowable if incorporated into the independent claim no longer applies. 
As such, no Allowable Subject Matter is indicated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb et al., US PG-Pub 2020/0233538, hereinafter Aurongzeb, in view of Quinn et al., USPN 10,254,803, hereinafter Quinn, and Moser, US PG-Pub 2018/0210504, hereinafter Moser.
Regarding Claim 1, Aurongzeb teaches a computing device (information handing system 10) comprising: 
a support plate (display housing portion 12); 
a first hinge (magnetic hinge 44; Fig. 2, showing the hinge between the far right and middle sections);
a second hinge (magnetic hinge 44; Fig. 2, showing the hinge between the far left and middle sections);
a first display (display portion 30 located on main housing portion 14) coupled to the first hinge (Figs. 2-3, and corresponding descriptions; [0036]-[0038]); 
a physical keyboard (keyboard 40 located on main housing portion 14) coupled to the second hinge (Figs. 2-3, and corresponding descriptions; [0036]-[0038]); and 
display portion 30 located on display housing portion 12) coupled to the second hinge (Figs. 2-3, and corresponding descriptions; [0036]-[0040]).
However, Aurongzeb does not explicitly teach the first hinge coupled to a first end of the support plate.
Quinn teaches the first hinge coupled to a first end of the support plate (Quinn: Figs. 20A-20C, Col. 14, l. 25 to Col. 15, l. 20, noting several instances where hinge 104 is connected to a base layer of the support plate).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the location of the second display taught by Quinn into the device taught by Aurongzen in order to allow for multiple input configurations (Quinn: Col. 14, ll. 62-67), thereby providing a more versatile user input device.
However, Aurongzeb, as modified by Quinn, does not explicitly teach the second hinge coupled to a second end of the support plate; or
the physical keyboard and the second display selectively separately rotatable about the same hinge.
Moser teaches the second hinge coupled to a second end of the support plate (Moser: Fig. 26, and corresponding description; [0082]); and
the physical keyboard and the second display selectively separately rotatable about the same hinge (Moser: Fig. 26, and corresponding description, showing the physical keyboard and second display are rotatable about the same hinge; [0082]).
It would have been obvious to one of ordinary skill in the art prior to the inventive filing date of the invention to incorporate the locations of the hinges taught by Moser into Moser: [0082]), thereby providing a better user experience.
Regarding Claim 2, Aurongzeb, as modified by Quinn and Moser, teaches the computing device of claim 1, wherein the first end of the support plate is opposite the second end of is coupled to the support plate (Aurongzeb:  Figs. 2-3, and corresponding descriptions; [0036]-[0038]; Moser: Fig. 26, and corresponding description; [0082]).
Regarding Claim 3, Aurongzeb, as modified by Quinn and Moser, teaches the computing device of claim 1, further including a cover (Quinn: base layer 2003), the cover including: 
the first display (Quinn: second display 102); and 
a cavity sized to stow the physical keyboard (Quinn: Figs. 20A-C, and corresponding descriptions, showing the keyboard is stowed within the base layer), the physical keyboard removably stowable in the cavity (Quinn: Figs. 20A-C, and corresponding descriptions, showing the keyboard is able to be removed and folded up for user input; Col. 14, l. 25 to Col. 15, l. 20; Moser: Fig. 26, and corresponding description; [0082]).
Regarding Claim 4, Aurongzeb, as modified by Quinn and Moser, teaches the computing device of claim 3, wherein the first display is disposed on an angle within the cover (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first display is located at an angle to the base layer; Col. 14, l. 25 to Col. 15, l. 20; Moser: Fig. 26, and corresponding description; [0082]
Regarding Claim 15, Aurongzeb, as modified by Quinn and Moser, teaches the computing device of claim 1, wherein the first display is hingedly coupled to the support plate at a top edge of the first display (Quinn: Figs. 13A-13C and 15-20C, and corresponding descriptions; Col. 12, ll. 28-46; Aurongzeb: Figs. 2-3, and corresponding descriptions; [0036]-[0040]; Moser: Fig. 26, and corresponding description; [0082]).
Regarding Claim 16, Aurongzeb, as modified by Quinn and Moser, teaches the computing device of claim 1, further including a stopper (Quinn: layer 2004) on a first end of the physical keyboard (Quinn: Figs. 20A-20C, and corresponding descriptions), the stopper to engage the first display when the physical keyboard is in a deployed position and the first display is moved toward a closed position (Quinn: Figs. 20A-20C, and corresponding descriptions, showing the layer 2004 keeps the device from closing), the physical keyboard coupled to the support plate at a second end of the physical keyboard (Quinn: Figs. 20A-20C, and corresponding descriptions).
Regarding Claim 17, Aurongzeb, as modified by Quinn and Moser, teaches the computing device of claim 1, further including a track (Quinn: well region where the keyboard was located; Figs. 23A-C, and corresponding descriptions), the physical keyboard disposed within the track (Quinn: Figs. 20A-24B, and corresponding descriptions, showing the keyboard is located within the well portion), the physical keyboard slidably disposed in the track between a first position on or over the second display and a second position on or over the second display (Quinn: Figs. 20A-24B, and corresponding descriptions, specifically, Figs. 23A-23C, showing the keyboard is moved to between positions), the first position closer to the support plate than the Quinn: Figs. 20A-24B, and corresponding descriptions, specifically, Figs. 23A-23C, showing the keyboard is moved to between positions).
Regarding Claim 18, Aurongzeb, as modified by Quinn and Moser, teaches the computing device of claim 1, wherein the second display is coupled between the support plate and the physical keyboard (Aurongzeb: Figs. 2-3, and corresponding descriptions; [0036]-[0040], noting how the second display is located between the keyboard and the support plate; Quinn: Figs. 20A-C, and corresponding descriptions, showing the second display is between the keyboard and support plate; Col. 14, l. 25 to Col. 15, l. 20; Moser: Fig. 26, and corresponding description; [0082]).
Regarding Claim 19, Aurongzeb, as modified by Quinn and Moser, teaches the computing device of claim 18, wherein the second display is movable between (1) a stowed position between the first display and the support plate (Quinn: Figs. 20A-C, and corresponding descriptions, showing the second display is folded so the keyboard is presented; Col. 14, l. 25 to Col. 15, l. 20; Moser: Fig. 26, and corresponding description; [0082]) and (2) a deployed position over or on the physical keyboard (Quinn: Figs. 20A-C, and corresponding descriptions, showing the second display deployed over the keyboard when the keyboard is stowed on the base; Col. 14, l. 25 to Col. 15, l. 20; Moser: Fig. 26, and corresponding description; [0082]).
Regarding Claim 20, Aurongzeb, as modified by Quinn and Moser, teaches the computing device of claim 1, further including a sensor (Aurongzeb: hall sensor 84) to detect placement of the physical keyboard on the second display (Aurongzeb: Figs. 2-4 and 10-14, and corresponding descriptions, showing the placement of the keyboard ; specifically, [0033]-[0035], [0041]-[0044]).
Regarding Claim 21, Aurongzeb, as modified by Quinn and Moser, teaches the computing device of claim 20, further including a processor (Aurongzeb: CPU 18) in communication with the sensor (Aurongzeb: [0033]-[0035], [0042]-[0044]), the processor to place the computing device in a single display and keyboard mode when the sensor detects placement of the physical keyboard on the second display (Aurongzeb: Figs. 2-3 and 10-14, and corresponding descriptions, showing the placement of the keyboard with respect to the plurality of displays changes the interface presented to the user; specifically, [0033]-[0035], [0042]-[0044], [0055]-[0056]).
Regarding Claim 22, Aurongzeb, as modified by Quinn and Moser, teaches the computing device of claim 20, further including a processor (Aurongzeb: CPU 18) in communication with the sensor (Aurongzeb: [0033]-[0035], [0042]-[0044]), the processor to place the computing device in a dual display mode when the sensor does not detect placement of the physical keyboard on the second display (Aurongzeb: Figs. 2-3 and 10-14, and corresponding descriptions, showing the placement of the keyboard with respect to the plurality of displays changes the interface presented to the user; specifically, [0033]-[0035], [0042]-[0044], [0055]-[0056]).
Regarding Claim 23, Aurongzeb, as modified by Quinn and Moser, teaches the computing device of claim 22, wherein the processor is to disable the physical keyboard when the computing device is in the dual display mode (Aurongzeb: Figs. 2-3 and 10-14, and corresponding descriptions, showing the placement of the keyboard with ; specifically, [0033]-[0035], [0042]-[0044], [0055]-[0056]).

Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb et al., US PG-Pub 2020/0233538, hereinafter Aurongzeb, in view of Quinn et al., USPN 10,254,803, hereinafter Quinn
Regarding Claim 6, Aurongzeb teaches a computing device (information handing system 10) comprising: 
a support plate (display housing portion 12);
a first display (display portion 30 located on main housing portion 14) hingedly coupled to the support plate about a first hinge (magnetic hinge 44; Fig. 2; [0036]-[0038]);
a physical keyboard (keyboard 40 located on main housing portion 14);
the physical keyboard rotatable about the first axis of rotation (Figs. 2-3 and 5, and corresponding descriptions; [0036]-[0038]); and
a second display (display portion 30 located on display housing portion 12).
However, Aurongzeb does not explicitly teach a linkage including a first axis of rotation about a second hinge and a second axis of rotation about a third hinge; a second display hingedly coupled to the linkage about the second axis of rotation.
Quinn teaches a linkage (Quinn: hinge 104) including a first axis of rotation about a second hinge (Quinn: gears 1601; Figs. 16A-16C, 20A-C, and corresponding descriptions, showing multiple locations for rotation) and a second axis of rotation about a third hinge (Quinn: gears 1602; Figs. 16A-16C, 20A-C, and corresponding ; Col. 12, l. 66 to Col. 13, l. 29; Col. 14, l. 25 to Col. 15, l. 20, specifically, Col. 14, ll. 43-57); and
the second display hingedly coupled to the linkage about the second axis of rotation (Quinn: Figs.16A-16C and  20A-C, and corresponding descriptions, showing the second axis of rotation is at the foldable portion of the keyboard).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the linkage taught by Quinn into the device taught by Aurongzen in order to allow for multiple input configurations (Quinn: Col. 13, ll. 6-8), thereby providing a more versatile user input device.
Regarding Claim 7, Aurongzeb, as modified by Quinn, teaches the computing device of claim 6, wherein the rotation of the linkage about the third hinge changes the position of the second hinge relative to the first display and the second display (Quinn: Figs. 16A-16C, 20A-C, and corresponding descriptions, showing multiple locations for rotation; Col. 12, l. 66 to Col. 13, l. 29; Col. 14, l. 25 to Col. 15, l. 20, specifically, Col. 14, ll. 43-57).
Regarding Claim 8, Aurongzeb, as modified by Quinn, teaches the computing device of claim 7, wherein the second hinge is in a first position when the first display is in an open position and the physical keyboard is in a stowed position (Quinn: Figs. 16A-16C and 20A-C, and corresponding descriptions, showing the first display is open and the keyboard is deployed for use; Col. 14, l. 25 to Col. 15, l. 20; Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions), and the second hinge is in a second position when the first display is in the open position and the physical keyboard is in a deployed position (Quinn: Figs. 16A-16C and 20A-C, and corresponding descriptions, ; Col. 14, l. 25 to Col. 15, l. 20; Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions), the second position further from the first display than the first position (Quinn: Figs. 16A-16C and 20A-C, and corresponding descriptions, showing the first display is open and the keyboard is deployed for use; Col. 14, l. 25 to Col. 15, l. 20; Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions).
Regarding Claim 9, Aurongzeb, as modified by Quinn and Moser, teaches the computing device of claim 8, wherein the second hinge is in the first position when the first display is in a closed position and the physical keyboard is in a stowed position (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first display is closed and the keyboard is stowed; Col. 14, l. 25 to Col. 15, l. 20; Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions), and the second hinge is in the second position when the first display is in the closed position and the physical keyboard is in a deployed position (Quinn: Figs. 20A-C, and corresponding descriptions, showing the first display is closed and the keyboard is deployed for use; Col. 14, l. 25 to Col. 15, l. 20; Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions).
Regarding Claim 10, Aurongzeb, as modified by Quinn and Moser, teaches the computing device of claim 6, wherein the first display is coupled to the second display via an intermediary panel (Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions), the first display rotatably coupled to a first end of the intermediary panel (Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions), the second display fixedly coupled to a second end of the intermediary panel (Aurongzeb: Figs. 2-3 and 5
Regarding Claim 11, Aurongzeb, as modified by Quinn and Moser, teaches the computing device of claim 10, wherein the physical keyboard is rotatably coupled to the second end of the intermediary panel (Quinn: Figs. 16A-16C and 20A-C, and corresponding descriptions, showing the first display is open and the keyboard is deployed for use; Col. 14, l. 25 to Col. 15, l. 20; Aurongzeb: Figs. 2-3 and 5, and corresponding descriptions).
Regarding Claim 12, Aurongzeb teaches a computing device (information handing system 10) comprising:
a first display (display portion 30 located on main housing portion 14);
a hinge (magnetic hinge 44) including a first axis of rotation (Figs. 2-3, and corresponding descriptions; [0036]-[0038]), the first display rotatably relative to the hinge about the first axis of rotation (Figs. 2-3, and corresponding descriptions; [0036]-[0038]), 
a physical keyboard (keyboard 40 located on main housing portion 14) rotatable about a second axis of rotation (Figs. 2-3 and 5, and corresponding descriptions; [0036]-[0038], [0043]); and
a second display (display portion 30 located on display housing portion 12) rotatable an axis of rotation (Figs. 2-3 and 5, and corresponding descriptions; [0036]-[0038], [0043]).
However, Aurongzeb does not explicitly teach a dual axis link including a first axis of rotation and a second axis of rotation, the first display rotatably relative to the dual axis link about the first axis of rotation; the physical keyboard rotatable relative to the dual axis link about the second axis of rotation and rotatable relative to the dual axis 
Quinn teaches a dual axis link (Quinn: hinge 104) including a first axis of rotation and a second axis of rotation (Quinn: Figs. 16A-16C, 20A-C, and corresponding descriptions, showing multiple locations for rotation), the first display rotatably relative to the dual axis link about the first axis of rotation (Quinn: Figs. 13A-13C, 16A-16C and 15-20C, and corresponding descriptions; Col. 12, ll. 28-46); 
the physical keyboard rotatable relative to the dual axis link about the second axis of rotation (Quinn: gears 1601; Figs. 16A-16C, 20A-C, and corresponding descriptions, showing multiple locations for rotation) and rotatable relative to the dual axis link about a third axis of rotation (Quinn: gears 1602; Figs. 16A-16C, 20A-C, and corresponding descriptions, showing multiple locations for rotation), the physical keyboard rotatable about either the second axis of rotation or the third axis of rotation while the dual axis link is stationary (Quinn: Figs. 13A-13C, Figs. 16A-16C and 15-20C, and corresponding descriptions; Col. 12, ll. 28-46, Col. 14, l. 25 to Col. 15, l. 20); and
the second display rotatable relative to the dual axis link about the second axis of rotation (Quinn: Figs. 13A-13C, Figs. 16A-16C and 15-20C, and corresponding descriptions; Col. 12, ll. 28-46, Col. 14, l. 25 to Col. 15, l. 20).
Regarding Claim 13, Aurongzeb, as modified by Quinn and Moser, teaches the computing device of claim 12, wherein the third axis of rotation is movable (Quinn: Figs. 13A-13C, Figs. 16A-16C and 15-20C, and corresponding descriptions; Col. 12, ll. 28-46, Col. 14, l. 25 to Col. 15, l. 20) between a first position aligned with the first axis of rotation and a second position separate from the first axis of rotation (Quinn: Figs. 13A-13C, Figs. 16A-16C and 15-20C, and corresponding descriptions; Col. 12, ll. 28-46, Col. 14, l. 25 to Col. 15, l. 20).
Regarding Claim 14, Aurongzeb, as modified by Quinn, teaches the computing device of claim 13, wherein the third axis of rotation is in the first position when physical keyboard is in a stowed position (Quinn: Figs. 13A-13C, Figs. 16A-16C and 15-20C, and corresponding descriptions; Col. 12, ll. 28-46, Col. 14, l. 25 to Col. 15, l. 20), and the third axis of rotation is in the second position when the physical keyboard is in a deployed position (Quinn: Figs. 13A-13C, Figs. 16A-16C and 15-20C, and corresponding descriptions; Col. 12, ll. 28-46, Col. 14, l. 25 to Col. 15, l. 20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oakley, US PG-Pub 2014/0001306, teaches a multiple hinged device around multiple axises of rotation; and
Moser et al., US PG-Pub 2020/0341515 teaches a laptop with a storage cavity for the keyboard with a hinge on the opposite end allowing the keyboard to be raised.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627